Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: The first paragraph has been amended to include any updated patent or application information.
The first paragraph has been replaced with the following:
This application is a divisional application of U.S. Application Serial No. 14/194,570, now abandoned, filed February 28, 2014, the entirety of which is incorporated herein by reference, which claims priority under 35 U.S.C. §119 to U.S. Provisional Application Serial No. 61/777,744, filed March 12, 2013, the entirety of which is incorporated herein by reference.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed 
The prior art fails to disclose the modulation system as claimed. The closest prior art is regarded as Zarins (US 2008/0255642) and Ochs (US 6,299,574) which disclose a nerve modulation system. However, the prior art fails to disclose the claimed relationship of the electrical conductors. While the prior art does disclose the use of switches and current sensing, the particular arrangement in which an electrical conductor extends between each of the two or more electrodes each comprise a switch and a current sensing circuit is not found within the prior art. Additionally, the prior art fails to disclose that the current sensing circuit includes a resistor or current sensing coil and one or more amplifiers. The prior art fails to disclose this electrical element relationship as claimed by the applicant. The cited references alone or in combination 
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







 /A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794